Crocker, J.
delivered the .opinion of the Court—Cope, C. J. and Norton, J. concurring.
The defendant was indicted for the crime of grand larceny in stealing gold coin. On the trial, the defendant asked the Court to instruct the jury as follows: “ 1st. That if the jury find from the evidence that the prosecution has failed to identify the money described in the indictment, as it is there described, they must acquit the defendant. 2d. That the mere statement of a sum, is not a sufficient identification of the money described in the indictment to warrant a verdict of guilty.” The Court instructed the jury as asked, with this explanation: “ That the jury must be satisfied from all the testimony that the money referred to by the witness Williamson, in the alleged admission of the defendant to her, was the same money, or a part of the same money, described in the indictment—that that would be a sufficient identification, without a more specific identification of the money taken;” and the'defendant excepted to this qualification of the instructions as asked by him. There is no error in this qualification of-the instructions. Coin is not capable of the same specific description and identification as other property, and therefore the same exactness in proof cannot be had. It is therefore proper that the jury should be left to determine, from afi the testimony and all the circumstances, whether the coin proved to have been stolen was the same kind of coin as that charged in the indictment; and if several kinds are stated in the indictment, then the proof should show that one or more of such kinds were among the kinds of coin stolen.
It is also urged that the mere confession of the defendant is insufficient, without other proof of the fact, that a crime had been committed. The weight of the authorities is in favor of the doctrine that the prisoner’s confession alone is sufficient to warrant a conviction; while some cases hold that the corpus delicti at least must be proved by other evidence. (1 Phillip’s Ev., C. H. & E.’s Notes, 532, 541.)
In the present case, there was sufficient evidence to show that a larceny had been committed, and that the prisoner was in all probar bility the person who committed it, independent of his confessions. *152This objection is therefore overruled. There was also sufficient evidence to show that the offense was committed within the jurisdiction of the Court that tried the case.
The judgment is therefore affirmed.